DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2015102079 and JP2015102080, filed on 5/19/2015.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8-9, 11-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Machida (JP2011-181354A – see IDS; machine translation provided).
Regarding Claims 1 and 9, Machida discloses a power storage device (battery) [pars. 0005-6,0033-35] comprising:

a second electrode (positive electrode),
wherein the first electrode includes a first current collector and a first active material layer [par. 0033],
wherein the first active material layer includes a first active material and a first binder [par. 0033],
wherein the first active material is graphite or silicon [0017-18,0185], and
wherein a separation strength F (i.e., peel strength) of the first electrode that is measured when the first active material layer is separated from the first current collector after the first electrode is immersed in a solution at a temperature higher than or equal to 20° C. (i.e., 80° C.) for one hour is higher than or equal to 0.08 N/cm (i.e., 8 mN/mm) [pars. 0040,0225; Table 1 – Refer to Example 1].
Machida fails to disclose that the separation strength of the first electrode is measured when the first active material layer is separated from the first current collector after the first electrode is immersed in a solution at a temperature higher than or equal to 20° C. and lower than or equal to 70° C. for longer than or equal to three hours.  However, the limitation, “…after the first electrode is immersed in a solution at a temperature higher than or equal to 20° C. and lower than or equal to 70° C. for longer than or equal to three hours” listing the operating conditions of the separation strength test have been considered but are not given patentable weight because it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter 1987).  It has been held by the courts that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)  (see MPEP 2114).  Thus, Machida discloses the structural limitations of the claimed power storage devices and thus meets the requirements of the inventions as claimed.

	Regarding Claims 4 and 11, Machida discloses wherein the solution contains a solvent including tetrahydrofuran [par. 0041].
	Regarding Claims 5 and 12, Machida discloses the device further comprises an electrolytic solution, wherein the electrolytic solution contains a solvent in the solution (e.g., tetrahydrofuran).
	Regarding Claims 8 and 15, Machida discloses an electronic device comprising the power storage device according to claims 1 and 9, respectively [pars. 0002-3].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida, as applied to claim 1 above.
	Regarding Claim 10, Machida fails to explicitly teach wherein a variation ΔS in a thickness of the first active material layer by charge and discharge operations of the power storage device is greater than .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida, as applied to claim 1 above, and further in view of Yue (US 2009/0136849 A1).
Regarding Claim 2, Machida fails to discloses wherein a specific surface area of the graphite is larger than or equal to 0.2 m2/g and smaller than or equal to 4 m2/g, and wherein the graphite has a spherical shape or is spherical graphite. However, Yue, from the same field of endeavor, discloses a negative electrode active material comprising spherical graphite having a specific surface area of 7 m2/g or less in order to prevent reaction between surface of the graphite and the electrolyte solution [Yue – pars. 0048-50].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Yue to have modified the graphite of Machida to be spherical and have a specific surface area of 7 m2/g or less in order to prevent reaction between surface of the graphite and the electrolyte solution [Yue – pars. 0048-50].
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida, as applied to claim 1 above, and further in view of Isshiki (US 2014/0342225 A1).
	Regarding Claim 3, Machida discloses wherein the first binder includes a first material and a second material, wherein the first material includes a diene-based rubber material [pars. 0035-36].  Machida fails to teach wherein the second material includes a cellulose derivative (e.g., rubber compounds having a diene structure such as butadiene latex).  However, Isshika, from the same field of  an ingredient which has the action of making the ingredients uniformly disperse in a solvent when making the ingredients which form the composite particles for electrode disperse or dissolve in a solvent to prepare a slurry [Isshika – pars. 0048-50,0083,0085].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Ishhika to have modified the electrode of Machida to include the a cellulose derivative as a second material as a dispersant which is an ingredient which has the action of making the ingredients uniformly disperse in a solvent when making the ingredients which form the composite particles for electrode disperse or dissolve in a solvent to prepare a slurry [Ishhika – pars. 0048-50,0083-85].
	Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida, as applied to claims 1 and 9, respectively, and further in view of Ueda (US 2013/0101884 A1).
	Regarding Claims 6, Machida discloses wherein the second electrode includes a second active material, wherein the first active material is a negative electrode active material, and wherein the second active material is a positive electrode active material, but fails to disclose wherein the power storage device is configured to be bent.  However, Ueda discloses a flexible battery configured to be bent when stress is applied thereto in order to prevent rupture or breakage of housing and deterioration to battery performance [Ueda – pars. 0007-9].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Ueda to have modified the device of Machida to be configured to be bent such that, when stress is applied thereto, rupture or breakage of housing can be prevented and deterioration of battery performance can be prevented [Ueda – pars. 0007-9].  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724